                    Case 1:19-cv-12235-LTS Document 104-3 Filed 09/30/20 Page 1 of 3

                                    UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MASSACHUSETTS


JOSEPH MANTHA, on behalf of himself
and all others similarly situated,
                                                      Civil Action No. 1:19-cv-12235-LTS
                         Plaintiff,

       v.


QUOTEWIZARD.COM, LLC,

                         Defendant.


                                DEFENDANT’S PRIVILEGE DOCUMENT LOG

       Defendant QuoteWizard.com, LLC (“QuoteWizard”) hereby serves the following Privilege Document

Log on Plaintiff Joseph Mantha (“Plaintiff”). QuoteWizard has determined that none of the documents referenced

below constitute responsive documents to Plaintiff’s discovery requests, but is serving this Privilege Document

Log solely for the purposes of keeping record of privileged documents in its possession.


                                                                                                  Privilege
            Bates             Date(s)    Author(s)       Recipient(s)        Description
 QuoteWizard_Mantha         09/26/2019 Mike             Matthew           Email re TCPA         Work Product
 000012-                               Fishman,         Weeks             Request
 QuoteWizard_Mantha                    RevPoint
 000017                                Media
 QuoteWizard_Mantha         10/10/2019 Mike             Matthew           Email re TCPA         Work Product
 000018-                               Fishman,         Weeks             Question
 QuoteWizard_Mantha                    RevPoint
 000021                                Media
 QuoteWizard_Mantha         11/12/2019 Kevin            RevPoint          Letter re             Work Product
 000022-                               Polansky,        Media             Indemnification
 QuoteWizard_Mantha                    Nelson                             Demand
 000040                                Mullins
 QuoteWizard_Mantha         12/13/2019 Kevin            Sean              Letter re follow up   Work Product
 000041-                               Polansky,        Moynihan,         to 11/19/2019
 QuoteWizard_Mantha                    Nelson           Klein             Indemnification
 000061                                Mullins          Moynihan          Demand
                                                        Turco LLP
              Case 1:19-cv-12235-LTS Document 104-3 Filed 09/30/20 Page 2 of 3


                                                                                          Privilege
      Bates            Date(s)     Author(s)       Recipient(s)      Description
QuoteWizard_Mantha 02/24/2020 Kevin            Sean               Letter re third       Work Product
000062-                       Polansky,        Moynihan,          Indemnification
QuoteWizard_Mantha            Nelson           Klein              Demand
000063                        Mullins          Moynihan
                                               Turco LLP
QuoteWizard_Mantha 03/20/2020 Kevin            Sean               Letter re fourth      Work Product
000064-                       Polansky,        Moynihan,          Indemnification
QuoteWizard_Mantha            Nelson           Klein              Demand
000071                        Mullins          Moynihan
                                               Turco LLP
QuoteWizard_Mantha 03/27/2020 Evan T. King,    Kevin              Letter in response    Work Product
000072-                       Klein            Polansky,          to 03/20/2020
QuoteWizard_Mantha            Moynihan         Nelson             Indemnification
000073                        Turco LLP        Mullins            Demand
QuoteWizard_Mantha 04/02/2020 Kevin            Evan T. King,      Letter in response    Work Product
000074-                       Polansky,        Klein              to 3/27/2020 letter
QuoteWizard_Mantha            Nelson           Moynihan           re Indemnification
000077                        Mullins          Turco LLP          Demand
QuoteWizard_Mantha 04/02/2020 Kevin            Roger K.           Letter re request     Work Product
000078-                       Polansky,        Marion,            for documents and
QuoteWizard_Mantha            Nelson           Marion &           litigation hold
000099                        Mullins          Allen PC for
                                               Plural
                                               Marketing
                                               Solutions, Inc.
QuoteWizard_Mantha 10/10/19      Mike          Eryn Linkous       Email string re       Work Product
000114                           Fishman,      Bennett,           TCPA complaint
                                 Jangl         Counsel,           (Joseph Mantha)
                                 (RevPoint)    LendingTree
QuoteWizard_Mantha    10/11/19   Mike          Eryn Linkous       Email string re       Work Product
000115-                          Fishman,      Bennett,           TCPA complaint
QuoteWizard_Mantha               Jangl         Counsel,           (Joseph Mantha)
000116                           (RevPoint)    LendingTree
QuoteWizard_Mantha    10/11/19   Mike          Eryn Linkous       Email string re       Work Product
000117-                          Fishman,      Bennett,           TCPA complaint
QuoteWizard_Mantha               Jangl         Counsel,           (Joseph Mantha)
000119                           (RevPoint)    LendingTree
QuoteWizard_Mantha    10/18/19   Mike          Eryn Linkous       Email string re       Work Product
000120-                          Fishman,      Bennett,           TCPA complaint
QuoteWizard_Mantha               Jangl         Counsel,           (Joseph Mantha)
000122                           (RevPoint)    LendingTree
QuoteWizard_Mantha    10/28/19   Mike          Eryn Linkous       Email string re       Work Product
000123-                          Fishman,      Bennett,           TCPA complaint
QuoteWizard_Mantha               Jangl         Counsel,           (Joseph Mantha)
000125                           (RevPoint)    LendingTree


                                               2
              Case 1:19-cv-12235-LTS Document 104-3 Filed 09/30/20 Page 3 of 3


                                                                                              Privilege
      Bates              Date(s)       Author(s)          Recipient(s)       Description
QuoteWizard_Mantha 11/05/19          Mike              Eryn Linkous      Email string re    Work Product
000126-                              Fishman,          Bennett,          TCPA complaint
QuoteWizard_Mantha                   Jangl             Counsel,          (Joseph Mantha)
000129                               (RevPoint)        LendingTree


                                                   Respectfully submitted,

                                                   QuoteWizard.com, LLC,
                                                   By its attorneys,


                                                   /s/ Kevin P. Polansky
                                                   Kevin P. Polansky (BBO #667229)
                                                   kevin.polansky@nelsonmullins.com
                                                   Christine M. Kingston (BBO #682962)
                                                   christine.kingston@nelsonmullins.com
                                                   Nelson Mullins Riley & Scarborough LLP
                                                   One Post Office Square, 30th Floor
                                                   Boston, MA 02109
                                                   (t) (617)-217-4700
     Dated: September 3, 2020                      (f) (617) 217-4710



                                      CERTIFICATE OF SERVICE

     I hereby certify that this document was served on all counsel of record by email.

     Dated: September 3, 2020                              /s/ Kevin P. Polansky




                                                      3
